Cuyahoga App. No. 93414. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellant’s motion to consolidate this case with ease No. 2009-1624, State ex rel. R.W. v. Sweeney, Cuyahoga App. No. 93415, 2009-Ohio-3743,
It is ordered by the court that the motion is granted, and the causes are consolidated for briefing and decision. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.